           Case 1:19-cv-05063-KPF Document 38 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SUSAN PETERSEN

                              Plaintiff,

                       -v.-

 234 WEST 48, LLC, INTERSTATE                           19 Civ. 5063 (KPF)
 HOTELS AND RESORTS INC.,
                                                             ORDER
 INTERSTATE MANAGEMENT
 COMPANY LLC, INTERSTATE
 OPERATING COMPANY, L.P., and THE
 GALLIVANT TIMES SQUARE,

                              Defendants.

KATHERINE POLK FAILLA, District Judge:

          As discussed with the parties during the pretrial conference held on

March 24, 2021, trial is scheduled to begin in this matter on December 6,

2021, subject to the Court’s centralized calendaring system for jury trials.

Accordingly, it is hereby ORDERED that the following trial schedule will be in

effect:

   •      Trial will be set to begin on December 6, 2021, at 9:00 a.m.;

   •      The parties’ respective jury charge requests, proposed voir dire

          questions, and any motions in limine will be due November 1, 2021;

   •      Any opposition papers to motions in limine will be November 8, 2021;

          and

   •      The final-pretrial conference will be scheduled for November 17, 2021,

          at 10:00 a.m. in Courtroom 618 of the Thurgood Marshall Courthouse,

          40 Foley Square, New York, New York.
      Case 1:19-cv-05063-KPF Document 38 Filed 03/25/21 Page 2 of 2




    SO ORDERED.

Dated: March 25, 2021
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
